DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 15, drawn to a pharmaceutical composition, in the reply filed on 1/27/22 is acknowledged. Applicant’s election without traverse of the compound of Formula (I), where R1 is methyl, in the reply filed on 1/27/22 is acknowledged.
Claims 16 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/27/22.

Claim Rejections - 35 USC § 112 – Indefiniteness 
and Broad Limitation followed by a Narrow Limitation
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation “polyvinyl pyrrolidone”, and the claim also recites “Povidone” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The Applicant is encouraged to remove the parenthesis from the claims.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1-11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Vink et al (US 2016/0136160 A1), in view of Swinney et al (US 2016/0354316 A1) and further in view of Vaghefi et al (US 2014/0112980 A1).
Vink taught a pharmaceutical composition [0010] formulated as a tablet [0068], comprising [0008]
    PNG
    media_image1.png
    253
    405
    media_image1.png
    Greyscale
wherein R1 was a C1-4 alkyl (reads on the instant R1 as methyl). Excipients [0073, 0079, 0084-85] were generally taught, inclusive of diluents [0076] (e.g., lactose [0084-0085]), lubricants (e.g., lubricating agent) (e.g., magnesium stearate [0085]), disintegrants (e.g., citric acid [0077]), binders [0079] (e.g., starch [0085] and talc [0085] (e.g., anti-caking agent).
Vink differs from the instant claims in that Vink was silent the D (0.5) particle size (less than 60 µm) and the amounts of the excipients (diluent – 35 to 70 %, lubricant – 0.1 to 2 %, disintegrant – 20 to 30 %, binder – 5 to 15 % and anti-caking agent – 0.2 to 2 %), as recited in claim 1.
Swinney taught pharmaceutical compositions [title] formulated as tablets [0066] having a particle size distribution of D50 at about 30 µm or less [0279]. The said size conformed to a standard particle size distribution [claim 3], and provided for an optimal particle size [0289]. Diluents were included in amounts of 40 % or less, to add necessary bulk to a formulation, in order to prepare tablets of the desired size [0168-169]. Lubricants 
The combined Vink and Swinney did not teach talc as a specific anti-caking agent. The combined teachings of Vink and Swinney did not specifically teach microcrystalline cellulose as a disintegrant.
However, Vaghefi taught tablet dosage systems [0081, 0088-89] comprising talc (and silicone dioxide) as an anti-adherent agent at from 0.2 to 15 % [0085], and microcrystalline cellulose as a disintegrating agent at from 0.5 to 30 % [0084].
It would have been prima facie obvious to include, within Vink, a D (0.5) particle size of less than 60 µm; diluents at 35 to 70 %; lubricants at 0.1 to 2 %; disintegrants at 20 to 30 %; binders at 5 to 15 % and anti-caking agents at 0.2 to 2, as taught by the combination of Swinney and Vaghefi. 
An ordinarily skilled artisan would have been motivated to formulate tablets with: a standard particle size distribution that provided for an optimal particle size;  the necessary bulk to prepare tablets of the desired size; reduced interparticle friction within the granulate to improve the compression and ejection of compressed pharmaceutical compositions from a die press; bulkiness, without a substantial reduction of hardness, 
The skilled artisan would have been motivated to include the diluent in amounts of 40 % or less; lubricants in amounts of 5 % or less; disintegrants at 20 to 30 % (Swinney) or 0.5 to 30 % (Vaghefi); binders at 5 % and anti-caking agents in amounts of 5 % or less (Swinney) or 0.2 to 15 % (Vaghefi). The ordinarily skilled artisan would have been motivated to formulate the tablet, as taught by the combination of Swinney and Vaghefi.
The instant claim 1 recites D (0.5) particle size of less than about 60 µm; 35-70 % diluent; 0.1-2 % lubricant; 20-30 % disintegrant; 5-15 % binder and 0.2-2 % anti-caking agent. 
The combined teaching of the art taught diluents in amounts of 40 % or less (Swinney); lubricants in amounts of 5 % or less (Swinney); disintegrants at 20 to 30 % (Swinney) or 0.5 to 30 % (Vaghefi); binders at 5 % and anti-caking agents in amounts of 5 % or less (Swinney) or 0.2 to 15 % (Vaghefi).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
The combined teachings of Vink, Swinney and Vaghefi read on the instant claims 1-12 and 15.
Regarding claim 13, Vink was silent coated tablets. However, both Swinney [0320] and Vaghefi [0088-89; methacrylic acid copolymers at ¶0048] taught coatings as desired, where coated tablets are compressed pharmaceutical dosage unit forms [Swinney at ¶0320].
.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vink et al (US 2016/0136160 A1), in view of Swinney et al (US 2016/0354316 A1), further in view of Vaghefi et al (US 2014/0112980 A1) and further in view of Bansal et al (US 2015/0216939 A1).
The 35 U.S.C. 103 rejection over Vink, Swinney and Vaghefi was previously discussed. Additionally, Vink taught therapeutically effective amounts [0050-51] of the active agent, for the treatment of chronic traumatic encephalopathy [title and abstract].
Although Vink taught therapeutically effective amounts, Vink was silent the active included in amounts of 0.1 to 50 %, as recited in claim 12.
Bansal taught compositions (e.g., tablets) comprising active agents in pharmaceutically effective amounts of 10 % to 95 %, as determined by the judgement of the skilled practitioner, for the treatment of chronic traumatic encephalopathy [0014, 0054, 0068-69].
Since Vink taught the treatment of chronic traumatic encephalopathy, it would have been prima facie obvious to one of ordinary skill in the art to include, within Vink, active agents for the said treatment, in pharmaceutically effective amounts of 10 % to 95 %, as determined by the judgement of the skilled practitioner. The ordinarily skilled artisan would have been motivated to include actives in amounts therapeutically effective for the 
The instant claim 12 recites the active agent present at 0.1 to 50 %. Bansal taught actives present at 10-95 %. A prima facie case of obviousness exists because of overlap, as discussed above.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-31 of copending Application No. 16/966,286, in view of Vink et al (US 2016/0136160 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other. The copending claims recite all of the features instantly recited for the composition, except formulation as a tablet. The instant claims require tablets, and such a limitation is not recited by the copending claims.
Vink taught a pharmaceutical composition [0010] formulated as a tablet [0068].
It would have been prima facie obvious to one of ordinary skill in the art to have included tablets in the copending formulation. An ordinarily skilled artisan would have been motivated to formulate a pharmaceutical formulation suitable for oral administration, as taught by Vink [0010, 0068].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/Primary Examiner, Art Unit 1612